Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented for examination.
Allowable Subject Matter
Claims 4, 5, 12 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 9-13, 14 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.A) For the record:
1) The examiner notes that, in addition to the "means for ..." terminology, the following non-exhaustive list of non-functional terms may likewise invoke Section 112-6:
a) "mechanism for ..."; b) "module for ..." c) “device for ..."; d) “unit for ...";
e)  “component for ...";f)  “element for ...";g) “member for ...";h) “apparatus for ...
i)  “machine for...";j)  “system for ...";k)  etc,...
It is noted, however, that ~circuit for" has been determined to be a “structural term" that does not invoke section 112-6.
[e.g., SEE: Federal Register/Vol.76, No. 26/Wednesday, February 9, 2011 @ first full paragraph of center column on page 7167]
It is further noted that alternative expressions substituted for “for" of a “[means] for" recitation (e.g., “adapted to", configured to", etc,...) are insufficient denote structure and, as such, are insufficient to avoid triggering the presumed interpretation/construction under Section 112-6 presumption. [e.g., Ex parte Rodriguez, 92 USPQ2d 1395].
For a computer-implemented means-plus-function claim limitation that invokes 35 112, sixth paragraph, the corresponding structure is required to be more than simply a general purpose computer or microprocessor.
The corresponding structure for a computer-implemented function must include the algorithm as well as the general purpose computer or microprocessor.
The written description of the specification must at least disclose the algorithm that transformed the general purpose microprocessor to a special purpose computer programmed to perform the claimed function. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or in any manner that provides sufficient structure. 4
Regarding independent claim 9 (and 10-13 that depend therefrom):
The recited limitation such as “a receiver configured to…., a processor configured to… and transmitter configured to… "  are construed as being a means plus function limitation that invokes 35 U.S.C. 112, sixth paragraph, given: that the claim limitation meets the 3-prong analysis set forth under section 2181 of the MPEP; and given that which is set forth above in part "A" of this paragraph. It is noted that this recited "controller" appears in the specification. However, the written description fails to clearly link or associate disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function; As such, applicant is required to:
a) Amend the claim so that the claim limitation will no longer be a means plus function limitation under 35 U.S.C. 112, sixth paragraph; or
b) Amend the written description of the specification such that it clearly links or associates specific structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or
c) State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification that perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding independent claim 14 (and 15-16 that depend therefrom):
The recited limitation such as “a receiver configured to… & transmitter configured to……", are construed as being a means plus function limitation that invokes 35 U.S.C. 112, sixth paragraph, given: that the claim limitation meets the 3-prong analysis set forth under section 2181 of the MPEP; and given that which is set forth above in part "A" of this paragraph. It is noted that this recited "units" appears in the specification. However, the written description fails to clearly link or associate disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function; As such, applicant is required to:
a) Amend the claim so that the claim limitation will no longer be a means plus function limitation under 35 U.S.C. 112, sixth paragraph; orb) Amend the written description of the specification such that it clearly links or associates specific structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or
c) State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification that perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 6-11, 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US pub, 2017/0303259).
Referring to claims 1, 17, Lee teaches a service processing method of a service-based architecture; comprising:
receiving, by a network element repository function entity NRF, a service query request sent by a service customer (Fig. 14, paragraphs [314]-[315], “NRF” receives a “NF” discovery request from requester A); and
determining, by the NRF, a service address of a service proxy that matches a service requested by the service query request, and sending the service address of the service proxy to the service customer (see paragraphs [316]-[317], NRF determines whether the requestor NF is allowed and sending the FQDN or IP address of the expected NF instances), wherein 
a service proxied by the service proxy comprises the service requested by the service query request (Fig. 15, NRF serving in PMLN proxied by service proxy comprises service requested by the service query request originating from requester-B, see paragraphs [318]-320]).
Referring to claims 2 & 18 Lee teaches the method according to claim 1, wherein before the sending, by the NRF, the service address of the service proxy to the service customer, the method further comprises:
receiving, by the NRF using a service proxy registration interface, a registration request sent by the service proxy, wherein the registration request comprises a service name of the service proxied by the service proxy, and wherein the service proxy registration interface is a service-based interface different from a service provider registration interface (see paragraphs [057], Registration Management and paragraphs [104], 108], [115], [143], involving registration procedure comprises a service name of the service proxied by service proxy); and
verifying, by the NRF, based on the service name of the service proxied by the service proxy, legality of the service proxied by the service proxy, and storing the service address of the service proxy when the service is verified to be legal (see paragraphs [134], [035], verifying and validating process).
Referring to claim 3, Lee teaches the method according to claim 2, wherein after the receiving, by the NRF using a Service proxy registration interface, a registration request sent by the service proxy (see paragraph [067], [068]), the method further comprises: sending, by the NRF to the service proxy, a service address of the service proxied by the service proxy (see paragraph [232]).
Referring to claim 6, Lee teaches a service processing method of a service-based architecture; comprising:
receiving, by a service proxy, a service address that is sent by a network element repository function entity NRF and that is of a service proxied by the service proxy (see paragraph [211], “NRF may return IP addresses of D-NFIs within a corresponding network slice instance”);
receiving, by the service proxy, a service request sent by a service customer (see paragraph [308], see Fig. 14, & 15); and
sending, by the service proxy, the service request to a service proxied by the service proxy corresponding to the service address (see paragraph [320]).
Referring to claim 7, Lee teaches the method according to claim 6, wherein before the receiving, by a service proxy, a service address that is sent by an NRF and that is of a service proxied by the service proxy, the method further comprises:
sending, by the service proxy using a service proxy registration interface, a registration request to the NRF, wherein the registration request comprises service names of the services proxied by the service proxy interface (see paragraphs [057], Registration Management and paragraphs [104], 108], [115], [143], involving registration procedure comprises a service name of the service proxied by service proxy), wherein the service proxy registration interface is a service-based interface different from a service provider registration interface (Fig.7, show service based interfaced different from registration interface).
Referring to claim 8, Lee teaches the method according to claim 7, wherein at least two services are proxied by the service proxy (see paragraph [085], see examples of different types of services proxied by service proxy).
Referring to claim 9, Lee teaches a service processing apparatus having including a service-based architecture: applied to a network element repository function entity (NRF) (paragraph [166], The network slice instance for the UE may be selected based on a required application and a type of service. A selection of the network slice instance may consider elements, such as UE functionality, configuration, and authorization.) comprising:
a receiver configured to receive a service query request sent by a service customer  (Fig. 14, paragraphs [314]-[315], “NRF” receives a “NF” discovery request from requester A);
a processor ([0322], a processor): configured to determine a service address of a service proxy that matches a service requested by the service query request received by the receiver, wherein a service proxied by the service proxy comprises the service requested by the service query request (see paragraphs [316]-[317], NRF determines whether the requestor NF is allowed and sending the FQDN or IP address of the expected NF instances); and
a transmitter: configured to send to the service customer, the service address of the service proxy determined by the processor (Fig. 15, NRF serving in PMLN proxied by service proxy comprises service requested by the service query request originating from requester-B, see paragraphs [318]-320]).
Referring to claim 10, Lee teaches the apparatus according to claim 9, wherein the receiver is further configured to:
receive, by using a Service proxy registration interface before the transmitter sends the service address of the service proxy to the service customer, a registration request sent by the service proxy, wherein the registration request comprises a service name of the service proxied by the service proxy, and the service proxy registration interface is a service-based interface different from a service provider registration interface (see paragraphs [057], Registration Management and paragraphs [104], 108], [115], [143], involving registration procedure comprises a service name of the service proxied by service proxy); and
the processor is further configured to: verify, based on the service name that is comprised in the registration request received by the receiver and that is of the service proxied by the service proxy, legality of the service proxied by the service proxy, and store the service address of the service proxy when the service is verified to be legal (see paragraphs [134], [035], verifying and validating process).
Referring to claim 11, Lee teaches the apparatus according to claim 10, wherein the transmitter is further configured to: send, to the service proxy after the receiver receives the registration request of the service proxy by using the service proxy registration interface, a service address of the service proxied by the service proxy (see paragraph [067], [068]), the method further comprises: sending, by the NRF to the service proxy, a service address of the service proxied by the service proxy (see paragraph [232])..
Referring to claim 14, Lee teaches a service processing apparatus having a service-based architecture applied to a service proxy (paragraph [166], The network slice instance for the UE may be selected based on a required application and a type of service. A selection of the network slice instance may consider elements, such as UE functionality, configuration, and authorization.) comprising:
a receiver configured to receive a service address that is sent by a network element repository function entity (NRF) and that is of a service proxied by the service proxy, and to receive a Service request sent by a service customer (see Fig. 14, paragraphs [314]-[315], “NRF” receives a “NF” discovery request from requester A);
a transmitter: configured to send the service request received by the receiver to a service proxied by the service proxy corresponding to the service address received by the receiver (Fig. 15, NRF serving in PMLN proxied by service proxy comprises service requested by the service query request originating from requester-B, see paragraphs [318]-320]).
Referring to claim 15, Lee teaches the apparatus according to claim 14, wherein the transmitter is further configured to:
send, before the receiver receives the service address that is sent by the NRF (see paragraphs [316]-[317], NRF determines whether the requestor NF is allowed and sending the FQDN or IP address of the expected NF instances) and that is of the service proxied by the service proxy, a registration request to the NRF by using a service proxy registration interface (see paragraphs [057], Registration Management), wherein the registration request comprises service names of the services proxied by the service proxy (see paragraphs [057], Registration Management and paragraphs [104], 108], [115], [143], involving registration procedure comprises a service name of the service proxied by service proxy), and the service proxy registration interface is a service-based interface different from a service provider registration interface  (Fig.7, show service based interfaced different from registration interface). 
Referring to claim 16, The apparatus according to claim 15, wherein at least two services are proxied by the service proxy (see paragraph [085], see examples of different types of services proxied by service proxy). 
Referring to claim 19, rejected for reasons and rationales similar to claim 6 above.
Referring to claim 20, rejected for reasons and rationales similar to claim 7 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner also requests, when responding to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571)270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AFTAB N. KHAN/
Primary Examiner, Art Unit 2454